Citation Nr: 0947713	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
nasopharyngeal carcinoma, including as due to unknown 
exposure in the Gulf.  

2.  Entitlement to service connection for hearing loss, 
including as secondary to treatment for nasopharyngeal 
carcinoma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1989 to November 
1993, including service in Southwest Asia during the Gulf 
War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, denying the claims currently on appeal.  
These claims were previously remanded by the Board in May 
2008 for further evidentiary development.  Such development 
has now taken place and appellate review may proceed.  


FINDINGS OF FACT

1.  The Veteran's nasopharyngeal carcinoma is at least as 
likely as not related to his military service.  

2.  The Veteran's bilateral hearing loss is a result of 
treatment received for his nasopharyngeal carcinoma.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a nasopharyngeal carcinoma have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for establishing entitlement to service 
connection for bilateral hearing loss, as secondary to 
treatment received for a nasopharyngeal carcinoma, have been 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2009); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Nasopharyngeal Carcinoma

The Veteran contends that he is entitled to service 
connection for the residuals of a nasopharyngeal carcinoma, 
to include as due to exposure to unknown chemical agents 
during his service in the Persian Gulf.  Upon review of the 
evidence of record, the Board finds that the evidence of 
record is at least in equipoise in this case.  As such, 
affording the Veteran the full benefit of the doubt, the 
Board finds that service connection is warranted for a 
nasopharyngeal carcinoma.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records demonstrate that the 
Veteran was not diagnosed with a nasopharyngeal carcinoma 
during his active service.  The first evidence of this 
disability is from February 2002.  According to a private 
treatment record, the Veteran had his adenoids removed 
earlier that month and carcinoma was found in the tissue.  A 
biopsy was performed in March 2002 and the Veteran was noted 
to have nasopharyngeal cancer.  An August 2002 magnetic 
resonance image (MRI) of the neck revealed that after 
chemotherapy and radiation therapy, there was a decrease in 
size of the mass within the nasopharynx.  

The Veteran's claim was referred to a VA examiner in July 
2008 to provide an opinion as to whether or not the exposure 
to toxins in Iraq may be related to his nasopharyngeal 
carcinoma.  The VA examiner, who was the former chief of the 
hematology/oncology section of the VA Medical Center in 
Atlanta, noted reviewing the Veteran's claims file and 
relevant literature.  The VA examiner indicated that the 
Veteran was a nonsmoker who was present in the Gulf War 
during the burning of oil wells.  

The examiner referenced a publication from the Institute of 
Medicine of the National Academies Press that studied the 
combustion of fuels and concluded that there was 
limited/suggestive evidence of an association between 
combustion products and cancers of the nasopharynx and nasal 
cavity.  After reviewing this information, along with the 
Veteran's claims file, the VA examiner concluded that you 
could not exclude exposure to environmental toxins as the 
causative etiology of the Veteran's nasopharyngeal cancer.  
The examiner opined that it was at least as likely as not 
that this exposure was associated with the nasopharyngeal 
malignancy in this non-cigarette smoking Veteran.  

The July 2008 VA examiner provided an addendum to this 
examination in August 2009.  According to the examiner, after 
receiving further date from the Master of Public Health (MPH) 
of the Environmental Epidemiology Service of VA, he could not 
render a more specific opinion than that already provided 
above.  The examiner noted that because the data available 
shows essentially equivalent incidence of nasopharyngeal 
malignancies among Gulf War and non-Gulf War Veterans, he 
could not say that it was more likely than not that this 
exposure caused the nasopharyngeal malignancy in this case.  
Rather, the examiner noted that there was limited/suggestive 
evidence of an association between the two.  

Having considered the above evidence, the Board finds that 
when providing the Veteran the full benefit of the doubt, 
service connection is warranted in this case.  While the 
August 2009 addendum noted that an opinion could not be 
offered as to whether it was more likely than not that the 
Veteran's nasopharyngeal carcinoma was related to military 
service, the Board notes that such a degree of certainty is 
not necessary.  When the evidence is in relative equipoise, 
or when there is equal evidence both against and in favor of 
the Veteran's claim, than service connection is warranted.  
Therefore, the examiner's opinion that the nasopharyngeal 
carcinoma is at least as likely as not related to military 
service is sufficient to establish entitlement to service 
connection in this case, and there is no need for the 
examiner to make a finding that it is "more likely than 
not."  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that the Veteran is entitled to 
service connection.  38 U.S.C. § 5107(b).  The Veteran's 
claim of entitlement to service connection for nasopharyngeal 
cancer is granted.

Bilateral Hearing Loss 

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss, to include as 
secondary to treatment for his nasopharyngeal carcinoma.  
Upon review of the evidence of record, the Board finds that 
the evidence demonstrates that the Veteran's hearing loss is 
a result of treatment received for nasopharyngeal cancer.  As 
such, service connection is warranted for bilateral hearing 
loss.  

The Veteran's service treatment records demonstrate that the 
Veteran was treated on a number of occasions during his 
active duty for ear infections.  However, according to his 
October 1993 separation examination, the Veteran's hearing 
was normal at the time of his separation from active duty.  
According to a private audiometric report dated August 2002, 
the Veteran had a significant decrease in hearing since 
October 2001.  This is the first evidence of record 
suggesting that the Veteran had a hearing loss disability.  

The Veteran was afforded a VA audio examination in July 2008.  
The examiner noted that the Veteran had combat noise exposure 
during his military service but that his hearing was normal 
at the time of his separation.  On the authorized 
audiological evaluation performed during this examination, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
60
75
80
LEFT
20
60
70
90
95

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 62 percent in the left ear.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2009).  Therefore, the evidence of record clearly 
demonstrates that the Veteran suffers from a current hearing 
loss disability.  

The examiner diagnosed the Veteran with moderately-severe 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  After reviewing 
the Veteran's medical records, the examiner concluded that 
the Veteran's current hearing loss disability was a result of 
treatment received for his nasopharyngeal cancer.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss.  As already noted, service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In the present case, the record contains a medical 
opinion specifically relating the Veteran's bilateral hearing 
loss to treatment for his nasopharyngeal cancer.  Since the 
Veteran is now service-connected for nasopharyngeal cancer, 
he is entitled to service connection for a disability that 
manifested as a result of treatment for this disability.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board concludes that the Veteran is entitled 
to service connection for bilateral hearing loss, as 
secondary to treatment for his service-connected 
nasopharyngeal carcinoma.  See 38 U.S.C. § 5107(b).  The 
Veteran's claim is granted.  


ORDER

Entitlement to service connection for the residuals of 
nasopharyngeal carcinoma, including as due to unknown 
exposure in the Gulf, is granted.  

Entitlement to service connection for hearing loss, including 
as secondary to treatment for nasopharyngeal carcinoma, is 
granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


